DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, in the reply filed on 20 January 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden to search both inventions of Groups I and II.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because of different classification and different field of search, as indicated in the Restriction Requirement of 22 December 2020.  Also as noted in the Restriction Requirement, the method could be practiced by another and materially different apparatus, such as a home computer or other computer system external to a washing machine (note the claimed washing machine to comprise a computer whereas the method does not). 
The requirement is still deemed proper and is therefore made FINAL.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the aforementioned reply.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, the structural relationship between the computer and the washing machine is unclear.  While the computer appears to control the washing machine, it is unclear how the computer and washing machine are linked in order to perform the claimed operations.  Clarification and correction are required.
In claim 1, it is unclear how the position of a user is being obtained.  Is the user location being sensed by a sensor or the like?  Or is the position being manually entered into the computer?  It is noted that “obtaining” is a generic action without specifics particularly pointing out the active method step absent features describing 
Regarding claim 12, it is unclear what is meant by “predetermined fourth time or more”.  There does not appear to be three discrete predetermined times in the preceding claims, and thus, it is unclear if there are four preceding times.   Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002101474 A to MAZDA MOTOR CORP (“MAZDA”; machine translation provided by Examiner).
Regarding claim 1, MAZDA discloses a control method, comprising the following executed using a computer (control means SB or personal computer PC):
obtaining a position of a user of a washing machine (20) and an installation position of the washing machine (see, e.g., p. 2, last ¶ and p. 3, 1st ¶ where the vehicle and home location are obtained);
obtaining arrival time required for the user to arrive at the installation position, based on the position of the user and the installation position (see p. 8, ¶¶ 2-5 where time of the distance between vehicle V and house K is determined);
obtaining operation information of the washing machine (note p. 8, ¶¶ 2-5 describe modifying the washing machine control based on above distance and time); 
determining whether the washing machine is performing washing based on the operation information (note p. 8, ¶¶ 2-5 describe modifying the washing machine control based on above distance and time);;
obtaining washing completion time required for the washing machine to complete washing when it is determined that the washing machine is performing washing (note p. 8, ¶¶ 2-5 describe modifying the washing machine control based on above distance and time);;
generating instruction information for adding a first washing process of soaking laundry in water by the washing machine or for changing time in the first washing process in a case where the arrival time is longer than the washing completion time (note p. 8, ¶¶ 2-5 describe modifying the washing machine control based on above distance and time; also note changing of time of the washing process by temporarily stopping the washing machine to extend the wash program time if there is an arrival time delay); and
transmitting the generated instruction information to the washing machine (note the washing machine is temporarily turned off, which obviously transmits the stopping signal to the washing machine).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 9-10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002101474 A to MAZDA MOTOR CORP (“MAZDA”; machine translation provided by Examiner) in view of US 2019/0032264 to BAE et al. (“BAE”).
Regarding claim 1, MAZDA discloses a control method, comprising the following executed using a computer (control means SB or personal computer PC):
obtaining a position of a user of a washing machine and an installation position of the washing machine (see, e.g., p. 2, last ¶ and p. 3, 1st ¶ where the vehicle and home location are obtained);
obtaining arrival time required for the user to arrive at the installation position, based on the position of the user and the installation position (see p. 8, ¶¶ 2-5 where time of the distance between vehicle V and house K is determined);
obtaining operation information of the washing machine (note p. 8, ¶¶ 2-5 describe modifying the washing machine control based on above distance and time); 
determining whether the washing machine is performing washing based on the operation information (note p. 8, ¶¶ 2-5 describe modifying the washing machine control based on above distance and time);;
obtaining washing completion time required for the washing machine to complete washing when it is determined that the washing machine is performing washing (note p. 8, ¶¶ 2-5 describe modifying the washing machine control based on above distance and time);;
generating instruction information for adding a first washing process of soaking laundry in water by the washing machine or for changing time in the first washing process in a case where the arrival time is longer than the washing completion time (note p. 8, ¶¶ 2-5 describe modifying the washing machine control based on above distance and time; also note changing of time of the washing process by temporarily stopping the washing machine to extend the wash program time if there is an arrival time delay); and
transmitting the generated instruction information to the washing machine (note the washing machine is temporarily turned off, which obviously transmits the stopping signal to the washing machine).
Regarding claim 1, the Examiner’s primary position supra is that MAZDA teaches changing time in the first washing process in a case where the arrival time is longer than the washing completion time.  Even if assuming arguendo that one were to interpret MAZDA as not disclosing either adding a first washing process of soaking laundry in water by the washing machine or changing time in the first washing process as recited in claim 1, the adding of a soaking step for the purpose of increasing washing time to a 
Regarding claim 4, BAE teaches wherein the first washing process includes a water soaking process of soaking laundry in water (see above), and in a case where the arrival time is longer than the washing completion time when the washing machine is (i) in a water discharge process of discharging water from a washing tub, a dewatering process of dewatering laundry, or a rinsing process of rinsing laundry with water, or (ii) completes the water discharge process, the dewatering process, or the rinsing process, instruction information for making transition to the water soaking process is generated (see BAE above, particularly in ¶ [0014] for teaching the adding of waiting time via “a laundering process, a rinsing process, a spin-drying process, and a drying process” and in ¶ [0015] for teaching of “at least one of water supply, spin-dry (i.e. dewatering), drying operations (i.e. dewatering)).  Thus, operating in the manner of claim 4 is prima facie obvious in view of BAE.
Regarding claim 7, citation of MAZDA above further discloses if the arrival time is shorter than washing completion time, then the normal operation proceeds.
Regarding claim 9, the combination of MAZDA and BAE would readily read on performing the water soaking process at any desired time including immediately preceding transition to a final dewatering process (which could be either of the spin-dry or drying steps of BAE above).  Also indicated above re MAZDA, the additional prima facie obvious in view of BAE.
Regarding claim 10, the position is taken that given the teachings of MAZDA and BAE to increase time (i.e. water soaking process) or continue normal operation based on the predetermined distance between the vehicle and home, operating in the manner claimed in claim 10 would have been obvious to operation under normal operation based on the reference distance being sensed within normal operating range.  
Regarding claim 12, in light of the indefinite rejection as to what is meant by “predetermined fourth time or more”, the position is taken that the combination of MAZDA and BAE above would read on the elapsed time being an added time, and instruction information relative to time is made to either perform a water soaking process or continue normal operation based on the sensed user distance. 
Regarding claim 15, citation of MAZDA above further discloses if the arrival time is shorter than time needed to perform requisite washing process (which would include a final dewatering process), then the normal operation proceeds.  The teachings of MAZDA in view of BAE impart known process operations and only adjust time if arrival time is longer than the predetermined time, otherwise normal operation is performed (including as a process subsequent to the first washing process).

Allowable Subject Matter
Claims 2-3, 5-6, 8, 11, and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.

Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711